361 P.2d 528 (1961)
Minnie McDOWALL and James McDowall, Wife and Husband, Appellants (Plaintiffs below),
v.
Mrs. Ralph WALTERS, Appellee (Defendant below).
No. 2964.
Supreme Court of Wyoming.
April 26, 1961.
Henderson & Godfrey, Cheyenne, for appellants.
Edward T. Lazear, of Loomis, Lazear & Wilson, Cheyenne, for appellee.
Before BLUME, C.J., and PARKER, HARNSBERGER and McINTYRE, JJ.
PER CURIAM.
Appellee's petition for rehearing appears to be based upon the assumption that this court has made certain erroneous findings of fact. It was made sufficiently clear in the original opinion that only the trier of the facts, in this case a jury, can say what the true facts were. As stated in that opinion, we do not pretend to say what findings of fact a jury would have made from the evidence adduced, and it would serve no purpose to continue to discuss the matter as to which are the correct and which are the incorrect conclusions to be drawn from said evidence.
Rehearing denied.